Citation Nr: 1219149	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  11-23 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for residuals of a cold weather injury to the ears.

2.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to November 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran presented testimony at a Travel Board hearing in April 2012, and a transcript of the hearing is associated with his claims folder.  At the hearing, it was noted that the Veteran wished to advance a claim, or attempt to reopen a claim, of service connection for residuals of a cold weather injury to the feet and hands, but that he would file a claim at the RO.  This matter is referred to the RO for any necessary action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An April 2004 rating decision denied his claim for service connection for an ear disability; the Veteran was notified of the decision and did not file a timely notice of disagreement.

2.  A March 2005 rating decision confirmed and continued the denial of service connection for an ear disability, to include as residuals of cold weather injury; the Veteran was notified of the decision and did not file a timely notice of disagreement.

3.  Evidence received since the March 2005 rating decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for residuals of cold weather injury to the ears.

4.  A chronic low back disability was not manifested during the Veteran's active duty service, nor is a current low back disability otherwise related to service.


CONCLUSIONS OF LAW

1.  The April 2004 and March 2005 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence pertaining to the ear disability claim received since the March 2005 rating decision is not new and material; accordingly, that claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  A low back disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter dated in February 2010 (to a P.O. Box after a January 2010 letter to a street address was returned).  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The February 2010 letter informed the appellant of the basis of the prior final denial for residuals of a cold injury to the ears and the specific evidence needed to reopen his claim, and the letter advised the appellant of the applicable laws and regulations and the general information and evidence necessary to reopen his service connection claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

VA has obtained responses from the National Personnel Records Center (NPRC), and assisted the appellant in obtaining evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file; and the appellant has not contended otherwise.  

The Board acknowledges that no VA examination report is of record with an etiology opinion specifically addressing the issue of entitlement to service connection for back disability.  However, VA medical examination is not warranted in this case.  In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Simply stated, the standards of McLendon are not met in this case as there is no credible  evidence of record suggesting that any back disability had its onset in service or is otherwise related thereto.  It appears that the Veteran is now diagnosed with back disability, but the evidence does not show back disability diagnosed during service or for many years following service.  As discussed in more detail below, the probative evidence shows no indication of chronic disability related to the back during service, and the most probative contemporaneous evidence contains no indication of any pertinent event, injury, or disease occurring in service or during a presumptive period.  Furthermore, there is no competent suggestion of record to indicate that any current back disability is related to service.  For reasons more fully set forth later in this decision, the Board does not view the Veteran's statements and testimony regarding a low back injury in service with a continuity of pertinent symptoms thereafter to be credible.  In sum, the Board finds that a VA examination with opinion regarding the low back claim is not necessary. 

As new and material evidence has not been received to reopen the claim for service connection for residuals of a cold weather injury to the ears, there is no duty to afford the Veteran an examination with respect to this disability.  38 C.F.R. § 3.159(c)(4)(iii).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary. See generally 38 C.F.R. § 3.159(c)(4). No additional pertinent evidence has been identified by the claimant as relevant to this appeal. Under these circumstances, no further action is necessary to assist the claimant with this appeal.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

New and Material Evidence

A claim by the appellant for entitlement to service connection for an ear condition was denied by the RO in April 2004; the Veteran was notified of the decision in the same month.  Evidence of record failed to show a permanent residual or chronic disability for which compensation could be established.  It revealed inservice complaints of a cut on the ear but did not show a permanent residual or chronic ear disability due to or a result of service.  Notice was provided to the Veteran in an April 2004 letter.  The Veteran did not appeal the April 2004 denial within one year of the notification letter.

A review of the record also fails to show receipt of evidence between April 2004 and April 2005 that would be considered "new and material."  The provisions of 38 C.F.R. § 3.156(b) explicitly states that new and material evidence "received prior to the expiration of the appeal period" will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See also Buie v. Shinseki, 24 Vet. App. 242 (2010) (held that if material statements or evidence are submitted within one year of the corresponding regional office decision, the Board should consider whether the statements included the submission of new and material evidence).  Evidence submitted or received prior to the expiration of the appeal period in April 2005 included VA treatment records, including one record that noted that the Veteran reported a history of frostbite in service, and a December 2004 protocol examination history for cold injuries, completed by the Veteran, which indicated that his ears were affected by cold injury and that he had a burning pain in his ears.  As this evidence was not new and material (as it did not show a permanent residual or chronic ear disability due to or a result of service), application of 38 C.F.R. § 3.156(b) is inapplicable.  The April 2004 rating decision remains final.

The Veteran's claim for service connection for residuals of a cold weather injury to the ears was denied in a March 2005 rating decision which confirmed and continued the April 2004 denial.  Evidence of record in March 2005 failed to show a disability for which compensation could be established.  It noted a report of an ear laceration in service in June 1952 but did not show residuals of cold weather injury to the ears in service or after service.  Notice was provided to him in an April 2005 letter.  The Veteran did not appeal the March 2005 denial within one year of the notification letter.  Consequently, the March 2005 rating decision became final.  38 U.S.C.A. § 7105(c).

A review of the record also fails to show receipt of evidence between April 2005 and April 2006 that would be considered "new and material."  Since no evidence was submitted or received prior to the expiration of the appeal period in April 2006, application of 38 C.F.R. § 3.156(b) is inapplicable.  The March 2005 rating decision remains final.

The Veteran filed to reopen the claim for a residuals of cold weather injury to the ears in December 2009.  A March 2010 rating decision continued to deny the claim.

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, 'credibility' of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

A claimant may submit an application or claim to reopen a disallowed claim, when VA must provide some limited assistance.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2011).

Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

The March 2005 rating decision is the last final denial of this claim on any basis.  Of record at the time of the March 2005 rating decision were the Veteran's service treatment records (STRs); two "buddy" statements reporting that the Veteran's fingers and feet froze when they served together in Wisconsin in March 1951 and did not have proper cold weather gear; private treatment records; and VA treatment records dated in 2004 and 2005.

In order to present new and material evidence, the appellant must present evidence that newly indicates that the Veteran has residuals of cold weather injury to the ears with information that was not of record at the time of the March 2005 rating decision's final determination denying service connection.

The evidence associated with the claims folder subsequent to the March 2005 rating decision includes VA treatment records dated from April 2004 to March 2011 that do not show any residuals of cold weather injury to the ears.  Additionally, statements, including hearing testimony from the Veteran re-asserting that he is entitled to service connection for residuals of cold weather injury to the ears that manifested during service, have been added to the claims file since the March 2005 rating decision.

The Board is unable to view any of the newly received evidence as new and material.  The Veteran's statements and testimony merely reiterate his prior contention that he suffered cold injury to the ears during service.  As such, they are cumulative of evidence already of record at the time of the most recent final decision.  Further, the new post-service medical records simply document treatment for various unrelated disorders and do not include any competent suggestion that the Veteran has any residuals of cold injury to the ears that are causally related to the Veteran's service.  As such, and even considering the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010) to the effect that the VA regulation as to reopening a claim "must be read as creating a low threshold," the claim is not reopened. 38 C.F.R. § 3.156(a).

The Board is unable to find that any items of evidence received since March 2005 are new and material.  The new evidence is not materially pertinent to the basis of the prior final denial.  The new evidence does not relate to an unestablished fact necessary to substantiate the appellant's claim of entitlement to service connection for residuals of cold weather injury to the ears.  The new evidence does not materially show that the Veteran has residuals of cold weather injury to the ears that were incurred in service with any indication beyond what was already of record and considered in the prior final denials.  For these reasons, the Board concludes that the appellant has not presented new and material evidence to reopen his claim.  Accordingly, the appeal is denied.  See 38 U.S.C.A. § 5108.

Service connection 

The Veteran claims entitlement to service connection for a low back disability.  He primarily contends that an in-service injury (where he reports that he fell partway down a telephone pole and struck the pole with his back) is etiologically linked to a chronic low back disability that persists through the present day.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran's VA outpatient treatment records include a December 2010 computer tomography (CT) scan of the pelvis which was interpreted to show degenerative disc disease of the lumbar spine.  VA treatment records do not show complaints of or treatment for back pain.

There is no controversy in this case as to the fact that the Veteran currently suffers from a back disability.  Rather, the decisive questions in this appeal involve whether the Veteran's back disability had onset during military service or is otherwise etiologically related to military service.  Service treatment records contain no suggestion of any back disability. 

The Board begins by again noting that there is no suggestion of any injury or disability of the back in the service treatment records.  The Veteran's service treatment records include a June 1952 report of treatment which noted that the Veteran reported that when he fell from a telephone pole, he cut his ear, but there is no suggestion of back involvement.  A November 1952 service separation examination report shows that the Veteran was medically evaluated to be clinically normal in all respects, including with regard to his spine and other musculoskeletal features.

The Board considers the service treatment records to be highly probative; in particular, the Board finds that the June 1952 service treatment record and the November 1952 medical examination report at the conclusion of the Veteran's active duty service are of substantial probative value.  The service treatment records reflect the Veteran's own reports of symptoms to medical professionals and competent medical assessments of his pertinent health.  These records are contemporaneous to the Veteran's active duty service, including the June 1952 treatment record which was prepared at the time of the Veteran's alleged in-service injury to the back and the November 1952 examination report which was prepared after the time of the Veteran's alleged in-service injury to his back.  These reports, in the context of the fact that the service treatment records provide no suggestion of any back diagnoses, weigh against the Veteran's claim to the extent that they show that the Veteran did not manifest any symptoms or clinically detectable signs of chronic back disability during service.  The service treatment records collectively reflect that trained medical professionals did not believe that the Veteran suffered from chronic back disability at anytime during service, to include after the fall from a telephone pole.

The Board also observes, in passing, the absence of evidence of back disabilities for many years following discharge from service.  The Veteran testified that he first sought treatment for the back after service approximately 5 years after service (1957) and then did not seek treatment again until 10 years later (1967).  He has stated that these private treatment records are unavailable as the medical providers who treated him are deceased.  VA medical records document the existence of degenerative disc disease in the low back in 2010; there is however no evidence showing that the Veteran's back manifested any chronic disability within one year following separation from service.  The Board notes that the evidence specifically shows that there was no chronic disability of the back as of November 1952, which was after the alleged pertinent in-service injury and at the conclusion of active service.  There is no contemporaneous evidence of the onset of chronic back disability within a year following service to warrant service connection for arthritis on a presumptive basis.  Although the Veteran's hindsight testimony indicates that chronic back symptomatology manifested during service, the Board finds that the contemporaneous service treatment records showing no chronic back disability are more probative and, thus, the Board finds that the Veteran's hindsight testimony regarding the in-service onset of chronic back disability is not sufficient to establish the details of such onset.  

Accepting that medical evidence shows that the Veteran currently suffers from diagnosed back disability, the record contains no contemporaneous indication of symptomatology or treatment for such disabilities for over five decades following service.  This lengthy period without contemporaneous evidence of complaint or treatment weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

There is no medical opinion of record which relates the etiology of any current back disability to any occurrence or onset during military service.

The Board finds that the preponderance of the probative weight of the evidence is against service connection for the claimed back disability in this case.  The preponderance of the evidence weighs against finding that any back disability manifested or had onset during service or within a year thereafter.

The Board has reviewed the entirety of the evidence of record but finds that there is no other evidence of record which probatively contradicts the findings presented in the probative evidence discussed above with regard to the service connection issue on appeal.  The Board acknowledges that the claims file contains a quantity of other medical records, but none of the information in these records pertinently contradicts the findings discussed above.

The Board acknowledges the Veteran's own contentions with regard to his belief that he suffers from back disability related to his military service.  As a layperson, the Veteran is not competent to offer an opinion that requires specialized training, such as the diagnosis or the clinical etiology of a medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

The Board finds that the Veteran is competent to present testimony identifying when he recalls an injury event or when he experienced certain symptoms which may be related to the claimed disabilities on appeal.  However, the Veteran is not competent to establish a specialized medical determination such as the specific etiology of his back disability.  The Board acknowledges the Veteran's testimony suggesting chronicity of his back disability from the time of his military service onward; however, these hindsight recollections are inconsistent with and probatively outweighed by the more contemporaneous evidence showing that trained medical professionals found no chronic back disability at a time following the Veteran's described pertinent in-service injury.  The contemporaneous service treatment records are highly probative evidence with regard to the health of the Veteran's back during the time of service, including after the time of the described pertinent in-service injury to the back.  In light of the overall evidence, the Board does not find the Veteran's assertions to be credible.  His failure to report any injury to the back at the time he sought treatment for injury resulting from the fall is simply inconsistent with his assertions made now over fifty years after the fact.  This is not a case where there is no service record of the claimed incident.  The fall is documented, but there is no reference to any back complaints or medical findings.  The failure to report low back symptoms during service and for some years after service also weighs against the Veteran's credibility regarding a continuity of symptoms.  

Even considering the Veteran's lay testimony with regard to the matters it is competent to address, the most probative evidence weighs against the claim of entitlement to service connection in this case.  Competent medical evidence is required to establish an etiological nexus between a claimed disability and military service.  In this case, the Board finds that the preponderance of the probative evidence of record weighs against finding any such nexus with regard to the claimed back disability.  

In this case, the most probative evidence shows that the Veteran's chronic back disability was not caused by nor aggravated by the Veteran's military service, including in particular the described in-service injury involving a fall from a pole.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for chronic back disability.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of cold injury to the ears.  Entitlement to service connection for a low back disorder is not warranted.  The appeal is denied as to both issues.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


